COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 THE STATE OF TEXAS,                                              No. 08-14-00271-CR
                                                  §
                              State,                                 Appeal from the
                                                  §
 v.                                                            County Court at Law No. 7
                                                  §
 VICTOR MANUEL GALLEGOS,                                        of El Paso County, Texas
                                                  §
                              Appellee.                           (TC# 20120C00815)
                                                  §

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time to file the brief
                                          '
until August 20, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before August 20, 2015.

       If the Appellee’s brief is not filed with this Court by August 20, 2015, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                               IT IS SO ORDERED this 22nd day of July, 2015.

                                                                              PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.